EXHIBIT 10.6

ENGILITY HOLDINGS, INC.

CHANGE IN CONTROL SEVERANCE PLAN

THIS CHANGE IN CONTROL SEVERANCE PLAN, adopted on July 17, 2012 (the “Effective
Date”) by ENGILITY HOLDINGS, INC., a Delaware corporation, has been established
to provide for the payment of severance benefits to Employees (as defined
below).

Section 1. Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:

(a) “Actual Bonus” means any Bonus actually paid or payable to an Eligible
Employee (excluding any reduction in amount resulting from an adverse change to
the assumptions (including the Employee’s Target Bonus) or calculation
methodology for determining the amount of such Bonus made on or after a Change
in Control).

(b) “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.

(c) “Annual Compensation” means the sum of (x) the greater of the Eligible
Employee’s Base Salary in effect (A) immediately prior to the date of the Change
in Control or (B) immediately prior to the date of termination of the Eligible
Employee (or, if the termination is for Good Reason, immediately prior to the
event set forth in the notice of termination given in accordance with Section 15
of this Plan), and (y) the Eligible Employee’s Average Bonus.

(d) “Anticipatory Termination” means a termination of an Employee made in
connection with or in anticipation of a Change in Control at the request of, or
upon the initiative of, the acquiror in the Change in Control transaction or
otherwise in connection with or anticipation of the Change in Control.

(e) “Average Bonus” means the average of all Bonuses paid or payable to an
Eligible Employee in respect of the three Fiscal Years ended prior to the Fiscal
Year in which the employment of the Eligible Employee is terminated (or, if the
Eligible Employee was not an Employee during each of such Fiscal Years, such
lesser number of Fiscal Years during which the Eligible Employee was an
Employee); provided that for purposes of calculating “Average Bonus”:

(i) any pro-rated Bonus awarded to the Eligible Employee for a Fiscal Year in
which the Employee was employed for less than the full Fiscal Year shall be
annualized;

(ii) if the Bonus for the last of the three Fiscal Years utilized in this
calculation (A) (x) has not been paid because the Employee was terminated prior
to the scheduled date for payment of such Bonus and (y) is not determinable by



--------------------------------------------------------------------------------

way of a formula or calculation applied on a basis consistent with past practice
or (B) has been paid based on an adverse change to the assumptions (including
the Employee’s Target Bonus) or calculation methodology for determining the
amount of such Bonus made on or after a Change in Control, then the Bonus for
such year shall be disregarded and the calculation shall be made as if the
Employee was not an Employee during such Fiscal Year;

(iii) if the Eligible Employee was promoted to a more senior position in
connection with the spin-off of the Company on July 17, 2012, then the term
“Average Bonus” shall be calculated as if the Employee was not an Employee
during any Fiscal Year prior to 2012; and

(iv) if the Eligible Employee was not an employee in a position eligible for a
Bonus during any of the three previous Fiscal Years then the term “Average
Bonus” shall mean the Eligible Employee’s Target Bonus.

(f) “Base Salary” means an Employee’s annual rate of base salary in effect on
the date in question, determined on a “gross wages” basis (i.e. prior to
reduction for any employee-elected salary reduction contributions made to an
Employer-sponsored non-qualified deferred compensation plan or an
Employer-sponsored plan pursuant to Section 401(k) or 125 of the Code), and
excluding bonuses, overtime, allowances, commissions, deferred compensation
payments and any other extraordinary remuneration.

(g) “Board” means the board of directors of the Company.

(h) “Bonus Fraction” means, with respect to any Eligible Employee, a fraction,
the numerator of which shall equal the number of days the Eligible Employee was
employed by the Eligible Employee’s Employer in the Fiscal Year in which the
Eligible Employer’s termination occurs and the denominator of which shall equal
365.

(i) “Bonus” means the amount payable to an Employee under the Employer’s
applicable annual cash incentive bonus plan with respect to a Fiscal Year.

(j) “Business Unit President” means any President of a business unit of the
Company or any of its wholly-owned subsidiaries who is also a CEO Direct Report.

(k) “Cause” means an Employee’s:

(1) intentional failure to perform reasonably assigned duties;

(2) dishonesty or willful misconduct in the performance of duties;

(3) engaging in a transaction in connection with the performance of duties to
the Company or its Affiliates which transaction is adverse to the interests of
the Company and is engaged in for personal profit or;

 

2



--------------------------------------------------------------------------------

(4) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses).

For purposes of this definition, an act, or failure to act, on Employee’s part
shall be deemed “willful” if done, or omitted to be done, by Employee in bad
faith and without reasonable belief that Employee’s action or omission was in
the best interest of the Company.

(l) “CEO Direct Report” means any employee of the Company or any of its
wholly-owned subsidiaries who reports directly to the Chief Executive Officer of
the Company.

(m) “CEO Indirect Report” means any employee of the Company or any of its
wholly-owned subsidiaries who reports directly to a CEO Direct Report.

(n) “Change in Control” means:

(1) the acquisition by any person or group (including a group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than the Company or
any of its subsidiaries, of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of a majority of the combined voting
power of the Company’s then outstanding voting securities, other than by any
employee benefit plan maintained by the Company;

(2) the sale of all or substantially all the assets of the Company and its
subsidiaries taken as a whole; or

(3) the election, including the filling of vacancies, during any period of 24
months or less, of 50% or more of the members of the Board, without the approval
of Continuing Directors, as constituted at the beginning of such period.

For purposes of this definition, “Continuing Directors” shall mean, with respect
to any date, any director of the Company who either (i) is a member of the Board
on July 18, 2012, or (ii) is subsequently nominated for election to the Board by
a majority of the Board which is comprised of directors who were, at the time of
such nomination, Continuing Directors.

(o) “Chief Executive Officer” means the Chief Executive Officer of the Company.

(p) “Chief Financial Officer” means the Chief Financial Officer of the Company
who is also a CEO Direct Report.

(q) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(r) “Code” means the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

(s) “Committee” means the committee designated pursuant to Section 6 to
administer this Plan.

(t) “Company” means Engility Holdings, Inc., a Delaware corporation and, after a
Change in Control, any successor or successors thereto.

(u) “Disability” means an Employee, as a result of incapacity due to physical or
mental illness, becomes eligible for benefits under the long-term disability
plan or policy of the Company or a subsidiary in which the Employee is eligible
to participate.

(v) “Eligible Employee” means an Employee whose employment with Employee’s
Employer (i) is terminated by the Employer for any reason other than Cause,
Disability or death (A) as an Anticipatory Termination, but only (x) if an
anticipated Change in Control actually occurs during the period in which this
Plan is effective and (y) to the extent such Change in Control also constitutes
a change in ownership or effective control, or in the ownership of a substantial
portion of the assets, within the meaning of Section 409A(a)(2)(A)(v) of the
Code or (B) during the two-year period beginning on the effective date of a
Change in Control, or (ii) terminates during the two-year period beginning on
the effective date of a Change in Control on account of such Employee’s
resignation for Good Reason within six months from the date the Employee first
becomes actually aware of the existence of Good Reason.

(w) “Employee” means any CEO Direct Report or CEO Indirect Report.

(x) “Employer” means, with respect to any Employee, the legal entity that
employed such Employee prior to any termination of employment contemplated
hereunder.

(y) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(z) “Executive” means a person qualifying as any of following immediately prior
to the date of a Change in Control: (i) the Chief Executive Officer, (ii) the
Chief Financial Officer, (iii) any Senior Vice President, (iv) any Business Unit
President and (v) any Vice President.

(aa) “Fiscal Year” means any given fiscal year of the Company.

(bb) “Good Reason” means any of the following actions on or after a Change in
Control, without Employee’s express prior written approval, other than due to
Employee’s Disability or death:

(1) (A) any reduction in Base Salary or annual or long-term incentive
opportunity (including Target Bonus, if applicable) or (B) any adverse change to
the calculation methodology for determining Bonuses or long-term incentives
which is reasonably likely to have an adverse impact on the amounts the Eligible
Employee has the potential to earn under such programs (which for the avoidance
of doubt shall not be deemed to have occurred if an acquiror fails to continue
or provide any equity-based incentive plan);

 

4



--------------------------------------------------------------------------------

(2) any failure by acquiror to continue to provide employee benefits that are
substantially similar in the aggregate to those afforded to the Employee
immediately prior to the Change in Control; for this purpose employee benefits
shall mean retirement, fringe and welfare benefits;

(3) any material adverse change in Employee’s duties or responsibilities;

(4) any relocation of Employee’s principal place of business of 50 miles or
more, provided that such relocation also increases Employee’s commute by at
least 25 miles; or

(5) any failure to pay Employee’s Base Salary and other amounts earned by
Employee within ten (10) days after the date such compensation is due;

(6) the failure of any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business and/or assets of the Company in connection with any Change in
Control, by agreement in writing in form and substance reasonably satisfactory
to Employee, expressly, absolutely and unconditionally to assume and agree to
perform all obligations under this Plan.

(cc) “Plan” means the Engility Holdings, Inc. Change in Control Severance Plan,
as in effect from time to time.

(dd) “Plan Year” means the calendar year.

(ee) “Release” means a release to be signed by an Eligible Employee in such form
as the Company shall reasonably determine, which shall, to the extent permitted
by law, waive all claims and actions against the Employers and such other
related parties and entities as the Company reasonably chooses to include in the
release except for claims and actions for benefits provided under (or
contemplated by) the terms of this Plan (which Release is not revoked by the
Eligible Employee).

(ff) “Senior Vice President” means any Senior Vice President of the Company or
any of its wholly-owned subsidiaries who is also a CEO Direct Report.

(gg) “Severance Multiple” means, with respect to any Eligible Employee, the
highest of the following multiples applicable to such person:

(1) the multiple of three (3), for each of the Chief Executive Officer and the
Chief Financial Officer;

(2) the multiple of two and one-half (2.5), for each Senior Vice President or
Business Unit President;

(3) the multiple of two (2), for each Vice President of the Company who is a CEO
Direct Report; and

 

5



--------------------------------------------------------------------------------

(4) the multiple of one and one-half (1.5), for each Vice President who is a CEO
Indirect Report.

(hh) “Target Bonus” means the greater of (1) an Employee’s target Bonus in
effect immediately prior to the date of the Change in Control or (2) an
Employee’s target Bonus in effect immediately prior to the date on which the
Eligible Employee is terminated (or, if the termination is for Good Reason,
immediately prior to the event set forth in the notice of termination given in
accordance with Section 15).

(ii) “Vice President” means any Vice President of the Company or any of its
wholly-owned subsidiaries who is either a CEO Direct Report or a CEO Indirect
Report.

Section 2. Severance Benefits. Each Eligible Employee who executes a Release in
the manner prescribed by the Company within 45 days following such Eligible
Employee’s date of termination and additionally, for each Executive other than a
CEO Indirect Report, who agrees at such time to be subject to the restrictive
covenants set forth on Exhibit A shall be entitled to the following:

(a) Severance Pay.

(1) Each such Eligible Employee who is an Executive shall be entitled to receive
severance pay from his or her Employer in a lump sum amount equal to the sum of:

(i) the Eligible Employee’s Severance Multiple, multiplied by the Eligible
Employee’s Annual Compensation; and

(ii) either: (a) if determinable on the date of termination (i.e., by way of a
formula or calculation applied on a basis consistent with past practice), the
Actual Bonus for the Eligible Employee’s actual period of service during the
year of termination, or (b) the Average Bonus multiplied by the Bonus Fraction.

(2) Each such Eligible Employee who is not an Executive shall be entitled to
receive severance pay from his or her Employer in a lump sum amount equal to the
sum of:

(i) either: (a) if determinable on the date of termination (i.e., by way of a
formula or calculation applied on a basis consistent with past practice), the
Actual Bonus for the Eligible Employee’s actual period of service during the
year of termination, or (b) the Average Bonus multiplied by the Bonus Fraction;
plus

(ii) four (4) weeks of the Eligible Employee’s Annual Compensation; plus

(iii) two (2) or three (3) weeks (as determined by the Chief Executive Officer
of the Company on or prior to the date of the Change in

 

6



--------------------------------------------------------------------------------

Control) of the Eligible Employee’s Annual Compensation for each completed year
of service by the Eligible Employee with the Company, its Affiliates and any of
their respective predecessor entities; provided, however, that the sum of the
amounts determined under clauses (ii) and (iii) above shall be limited to the
amount of the Eligible Employee’s Annual Compensation (i.e., 52 weeks of the
Eligible Employee’s Annual Compensation).

(b) Medical, Dental and Life Insurance Benefit Continuation.

(1) For each Eligible Employee who is an Executive, for a period of years (or
fractions thereof) equal to the Severance Multiple following the Eligible
Employee’s termination of employment (the “Executive Welfare Continuation
Period”), the Eligible Employee and such Eligible Employee’s spouse and
dependents (each as defined under the applicable program) shall receive the
following benefits: (x) medical and dental insurance coverages at the same
benefit levels as provided to the Eligible Employee immediately prior to the
Change in Control, for which the Company will (A) reimburse the Eligible
Employee during the first 18 months of the Executive Welfare Continuation Period
or, if shorter, the period of actual COBRA continuation coverage received by the
Eligible Employee during the Executive Welfare Continuation Period, for the
total amount of the monthly COBRA medical and dental insurance premiums payable
by the Eligible Employee for such continued benefits in excess of the cost the
Eligible Employee paid for such coverage (on a monthly premium basis)
immediately prior to such termination of employment and (B) provide such
coverage for any remaining portion of the Executive Welfare Continuation Period
at the same cost to the Eligible Employee as is generally provided to similarly
situated active employees of the Company (or, if it is not possible, or is
cost-prohibitive for the Company to provide such coverage for such remaining
portion, the Company will pay the Eligible Employee a cash lump sum payment
equal to the premiums the Company would have paid if the Eligible Employee had
remained an active employer, subject to Section 4 hereof), provided, however,
that if, during the Executive Welfare Continuation Period, the Eligible Employee
becomes employed by a new employer, continuing medical and dental coverage from
the Company will become secondary to any coverage afforded by the new employer
in which the Eligible Employee becomes enrolled); and (y) life insurance
coverage at the same benefit level as provided to the Eligible Employee
immediately prior to the Change in Control and at the same cost to the Eligible
Employee as is generally provided to similarly situated active employees of the
Company (or if such coverage is no longer provided by the Company, then at the
Employee’s cost immediately prior to the Change in Control).

(2) For each Eligible Employee who is not an Executive, for a period not to
exceed the number of weeks of Annual Compensation payable to the Eligible
Employee pursuant to Section 2(a)(2) above, (the “Employee Welfare Continuation
Period”), the Eligible Employee and such Eligible Employee’s spouse and
dependents (each as defined under the applicable program) shall

 

7



--------------------------------------------------------------------------------

receive the following benefits: (x) medical and dental insurance coverages at
the same benefit levels as provided to the Eligible Employee immediately prior
to the Change in Control, for which the Company will reimburse the Eligible
Employee during the first 52 weeks of the Employee Welfare Continuation Period
or, if shorter, the period of actual COBRA continuation coverage received by the
Eligible Employee during the Employee Welfare Continuation Period, for the total
amount of the monthly COBRA medical and dental insurance premiums payable by the
Eligible Employee for such continued benefits in excess of the cost the Eligible
Employee paid for such coverage (on a monthly premium basis) immediately prior
to such termination of employment, provided, however, that if, during the
Employee Welfare Continuation Period, the Eligible Employee becomes employed by
a new employer, continuing medical and dental coverage from the Company will
become secondary to any coverage afforded by the new employer in which the
Eligible Employee becomes enrolled); and (y) life insurance coverage at the same
benefit level as provided to the Eligible Employee immediately prior to the
Change in Control and at the same cost to the Eligible Employee as is generally
provided to similarly situated active employees of the Company (or if such
coverage is no longer provided by the Company, then at the Employee’s cost
immediately prior to the Change in Control).

(c) Outplacement. Such Eligible Employee shall receive reasonable outplacement
services to be provided by a provider selected by such Eligible Employee, the
cost of which shall be borne by the Company.

(d) Accrued Benefits. Such Eligible Employee shall be entitled to receive any
unpaid Base Salary through the date of such Eligible Employee’s termination, any
Bonus earned but unpaid as of the date of such Eligible Employee’s termination
for any previously completed Fiscal Year (which, if not determinable by way of a
formula or calculation applied on a basis consistent with past practice, shall
be an amount equal to the Eligible Employee’s Average Bonus), and all
compensation previously deferred by such Eligible Employee but not yet paid as
well as all accrued interest thereon. In addition, such Eligible Employee shall
be entitled to prompt reimbursement of any unreimbursed expenses properly
incurred by such Eligible Employee in accordance with Company policies prior to
the date of such Eligible Employee’s termination. Such Eligible Employee shall
also be able to receive and enjoy such other benefits, if any, to which such
Eligible Employee may be entitled pursuant to the terms and conditions of
(1) the employee compensation, incentive, equity, benefit or fringe benefit
plans, policies or programs of the Company, other than any Company severance
policy and as provided in Section 12(a) of this Plan, and (2) the
indemnification and D&O insurance plans, policies or programs of the Company.

Section 3. Form and Time of Payment. The cash severance pay benefits payable to
an Eligible Employee under Section 2 above shall be paid to such Eligible
Employee in a single lump sum less applicable withholdings under Section 4 of
this Plan within 75 days after the Eligible Employee’s date of termination,
except with respect to any additional bonus amount payable after such time
period to the extent required pursuant to Section 2(d) above and except as
provided pursuant to Section 5 of this Plan; provided, however, that the Company
shall not be

 

8



--------------------------------------------------------------------------------

required to pay or continue to pay the cash severance pay benefits in the event
such Eligible Employee does not sign a Release or such Eligible Employee revokes
the Release during the time to revoke, if any; and provided, further, that if
the designated period for executing such a Release spans two calendar years, the
cash severance pay benefits payable under Section 2 above shall be paid to such
Eligible Employee in the second calendar year.

Section 4. Tax Withholding and Section 409A. Each Employer shall withhold from
any amount payable to an Eligible Employee pursuant to this Plan, and shall
remit to the appropriate governmental authority, any income, employment or other
tax the Employer is required by applicable law to so withhold from and remit on
behalf of such Eligible Employee. Notwithstanding any other provision of this
Plan or certain compensation and benefit plans of the Employer, any payments or
benefits due under this Plan or such Employer compensation and benefit plans
upon or in connection with a termination of an Eligible Employee’s employment
shall be paid, and this Plan shall be interpreted, in a manner that shall ensure
that any such payments or benefits shall not be subject to any tax or interest
under Section 409A of the Code (including, for the avoidance of doubt, by
requiring that the payment of any severance due under Section 2 of this Plan to
an Employee who is a “specified employee” within the meaning of the Section 409A
of the Code be deferred until the date that is six months following such
termination of the Employee’s employment, to the extent such delay is required
to comply with Section 409A of the Code). Each payment made under this Plan
shall be designated as a “separate payment” within the meaning of Section 409A
of the Code. To the extent any reimbursements or in-kind benefits due to an
Employee under this Plan constitute “deferred compensation” under Section 409A
of the Code, any such reimbursements or in-kind benefits shall be paid to such
Employee in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Notwithstanding the foregoing, neither the Company nor any of its employees or
representatives shall have any liability to any Eligible Employee to the extent
that any payment or benefit hereunder is determined to be subject to any tax or
interest under Section 409A of the Code.

Section 5. Limitation of Certain Payments.

(a) In the event the Company determines, based upon the advice of the
independent public accountants for the Company, that part or all of the
consideration, compensation or benefits to be paid to an Employee under this
Plan constitute “parachute payments” under Section 280G(b)(2) of the Code, as
amended, then, if the aggregate present value of such parachute payments,
singularly or together with the aggregate present value of any consideration,
compensation or benefits to be paid to Employee under any other plan,
arrangement or agreement which constitute “parachute payments” (collectively,
the “Parachute Amount”) exceeds 2.99 times the Employee’s “base amount,” as
defined in Section 280G(b)(3) of the Code (the “Employee Base Amount”), the
amounts constituting “parachute payments” which would otherwise be payable to or
for the benefit of Employee shall be reduced to the extent necessary so that the
Parachute Amount is equal to 2.99 times the Employee Base Amount (the “Reduced
Amount”); provided that such amounts shall not be so reduced if the Company
determines, based upon the advice of an independent nationally recognized public
accounting firm (which may, but need not be the independent public accountants
of the Company), that without such reduction Employee would be entitled to
receive and retain, on a net after-tax basis

 

9



--------------------------------------------------------------------------------

(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the amount, on a net after tax basis,
that the Employee would be entitled to retain upon his receipt of the Reduced
Amount.

(b) If the determination made pursuant to clause (a) of this Section 5 results
in a reduction of the payments that would otherwise be paid to Employee except
for the application of clause (a) of this Section 5, the cash severance pay
benefits payable under Section 2(a) shall be reduced. Within ten days following
Employer’s notice to the Employee of its determination of the reduction in
payments, the Company shall pay to or distribute to or for the benefit of
Employee such amounts as are then due to Employee under this Plan and shall
promptly pay to or distribute to or for the benefit of Employee in the future
such amounts as become due to Employee pursuant to this Plan.

(c) As a result of potential uncertainty in the application of Section 280G of
the Code at the time of a determination hereunder, it is possible that payments
will be made by the Employer which should not have been made under clause (a) of
this Section 5 (“Overpayment”) or that additional payments which are not made by
the Employer pursuant to clause (a) of this Section 5 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by Employee to the Employer together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises under this
Plan, any such Underpayment shall be promptly paid by the Employer to or for the
benefit of Employee, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.

Section 6. Plan Administration. This Plan shall be administered by the
Compensation Committee of the Board or, following a Change in Control, such
other successor body as is designated by the acquiror in the Change in Control
transaction (the “Committee”). Subject to the provisions of Section 7 of this
Plan, the Committee shall have discretionary and final authority to interpret
and implement the provisions of this Plan and to determine eligibility for
benefits under the Plan. The Committee shall perform all of the duties and
exercise all of the powers and discretion that the Committee deems necessary or
appropriate for the proper administration of this Plan. The Committee may adopt
such rules and regulations for the administration of this Plan as are consistent
with the terms hereof, and shall keep adequate records of its proceedings and
acts. The Committee may employ such agents, accountants and legal counsel (who
may be agents, accountants and legal counsel for an Employer) as may be
appropriate for the administration of the Plan. All reasonable administration
expenses incurred by the Committee in connection with the administration of the
Plan shall be paid by the Employer.

Section 7. Dispute Resolution. Any dispute hereunder or with regard to any
document or agreement referred to herein shall be resolved by arbitration before
the American Arbitration Association in New York City, New York. The
determination of the arbitrator shall be final and binding on the parties hereto
and may be entered in any court of competent jurisdiction.

 

10



--------------------------------------------------------------------------------

Section 8. Applicable Law. This Plan shall be governed and construed in
accordance with applicable federal law; provided, however, that wherever such
law does not otherwise preempt state law, the laws of the State of New York
shall govern.

Section 9. Legal Fees. All reasonable legal fees and expenses incurred by an
Eligible Employee in connection with any non-frivolous claim made pursuant to
this Plan shall be borne by the Company.

Section 10. Plan Amendment and Termination. Prior to the occurrence of a Change
in Control, each of the Board and the Committee shall have the right and power
at any time, and from time to time, subject to thirty (30) days advance written
notice to all Employees (which notice requirement may be satisfied by a public
filing with the SEC on Form 8-K or otherwise), to amend or terminate this Plan,
in whole or in part; provided, that no such amendment or termination shall be
effective if made in connection with or in anticipation of a Change in Control
at the request of, or upon the initiative of, the acquiror in the Change in
Control transaction or otherwise in connection with or anticipation of the
Change in Control. After the occurrence of a Change in Control and during the
two-year period beginning on the effective date of the Change in Control, this
Plan may not be amended in a manner that would materially, adversely affect
Employees’ rights under the Plan or terminated without the consent of a majority
of the Employees who are employed by an Employer at the time of the proposed
amendment or termination or who are Eligible Employees receiving severance
benefits pursuant to Section 2 of this Plan at such time. Any action to amend or
terminate this Plan on or after the date on which a Change in Control occurs,
without the foregoing consent, shall not be effective prior to the end of the
two-year period beginning on the effective date of the Change in Control.

Section 11. Nature of Plan and Rights. This Plan is an unfunded employee welfare
benefit plan and no provision of this Plan shall be deemed or construed to
create a trust fund of any kind or to grant a property interest of any kind to
any Employee or former Employee. Any payment which becomes due under this Plan
to an Eligible Employee shall be made by his or her Employer out of its general
assets, and the right of any Eligible Employee to receive a payment hereunder
from his or her Employer shall be no greater than the right of any unsecured
general creditor of such Employer.

Section 12. Entire Agreement; Offset; No Interference.

(a) This Plan constitutes the entire agreement between the parties and, except
as expressly provided herein, supersedes the provisions of all other prior
agreements expressly concerning the payment of severance benefits upon a
termination of employment in connection with or following a Change in Control;
provided, that in no event shall payments or benefits provided pursuant to any
other severance agreement or policy entitle Employee to a duplication of
payments and benefits pursuant to this Plan and, in the event of an Anticipatory
Termination, any amount payable hereunder shall be offset and reduced by the
amount of any termination payments or benefits previously provided to Employee
under any other severance arrangement with the Company.

 

11



--------------------------------------------------------------------------------

(b) Except as expressly provided herein, this Plan shall not interfere in any
way with the right of the Company to reduce Employee’s compensation or other
benefits or terminate Employee’s employment, with or without Cause. Any rights
that Employee shall have in that regard shall be as set forth in any applicable
employment agreement between Employee and the Company.

Section 13. Anticipatory Changes. Notwithstanding any provision in this
Agreement to the contrary, no Employee shall suffer any reduction in the level
of protections or benefits that would otherwise be enjoyed by the Employee
hereunder as a result of any adverse change (including without limitation any
such change in Base Salary; Target Bonus; assumptions or calculation methodology
used for determining Actual Bonus; insurance coverages; or rank or status as an
Executive or Employee), made in connection with or in anticipation of a Change
in Control at the request of, or upon the initiative of, the acquiror in the
Change in Control transaction or otherwise in connection with or anticipation of
the Change in Control (each, an “Anticipatory Change”). In the event of any such
Anticipatory Change, the provisions of this Agreement shall be applied, and any
amounts under this Agreement shall be calculated, as if such Anticipatory Change
had not occurred.

Section 14. Spendthrift Provision. No right or interest of an Eligible Employee
under this Plan may be assigned, transferred or alienated, in whole or in part,
either directly or by operation of law, and no such right or interest shall be
liable for or subject to any debt, obligation or liability of such Eligible
Employee.

Section 15. Notice. Notice of termination for Cause or for Good Reason shall be
given in accordance with this Section, and shall indicate the specific
termination provision under the Plan relied upon, the relevant facts and
circumstances and the effective date of termination. For the purpose of this
Plan, any notice and all other communication provided for in this Plan shall be
in writing and shall be deemed to have been duly given when received at the
respective addresses set forth below, or to such other address as the Company or
the Eligible Employee may have furnished to the other in writing in accordance
herewith.

If to the Company:

Engility Holdings, Inc.

3750 Centerview Drive

Chantilly, VA 20151

If to Employee:

To the most recent address of Employee set forth in the personnel records of the
Company.

 

12



--------------------------------------------------------------------------------

Section 16. Effectiveness. This Plan shall be effective as of the Effective Date
and shall remain in effect until terminated pursuant to Section 10 of this Plan.

 

ENGILITY HOLDINGS, INC.

By:

 

/s/ Thomas O. Miiller

 

Name: Thomas O. Miiller

 

Title:   Senior Vice President, General Counsel and

            Corporate Secretary

 

13



--------------------------------------------------------------------------------

Exhibit A

CONFIDENTIALITY AND NON-COMPETITION RESTRICTIVE COVENANTS

I. While employed by the Company, and at any time thereafter, no Eligible
Employee shall, without the prior written consent of the Company, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity any Confidential Information pertaining to the business of the
Company or any of its affiliates, except when required to do so by applicable
law, by a court, by any governmental agency, or by any administrative body or
legislative body (including a committee thereof); provided, however, that the
Eligible Employee shall give reasonable notice under the circumstances to the
Company that he or she has been notified that he or she will be required to so
disclose as soon as possible after receipt of such notice in order to permit the
Company to take whatever action it reasonably deems necessary to prevent such
disclosure and the Eligible Employee shall cooperate with the Company to the
extent that it reasonably requests him or her to do so. For purposes of this
paragraph I, “Confidential Information” shall mean non-public information
concerning the financial data, strategic business plans, product development (or
other proprietary product data), customer lists, marketing plans and other
non-public, proprietary and confidential information of the Company, its
subsidiaries, its affiliates or customers, that, in any case, is not otherwise
available to the public (other than by the Eligible Employee’s breach of the
terms hereof).

II. In consideration of the Company’s obligations under the Plan to which this
Exhibit A is attached, each Eligible Employee agrees that for a period of twelve
(12) months after termination of employment with his or her Employer, without
the prior written consent of the Board, (A) he or she will not, directly or
indirectly, either as principal, manager, agent, consultant, officer,
stockholder, partner, investor, lender or employee or in any other capacity,
carry on, be engaged in or have any financial interest in, any (i) entity which
is in Competition with the business of the Company or its subsidiaries or
(ii) Competitive Activity and (B) he or she shall not, on his or her own behalf
or on behalf of any person, firm or company, directly or indirectly, solicit or
offer employment to any person who is or has been employed by the Company or its
subsidiaries at any time during the twelve (12) months immediately preceding
such solicitation. For purposes of this paragraph II: (a) an entity shall be
deemed to be in “Competition” with the Company or its subsidiaries if it is
principally involved in the purchase, sale or other dealing in any property or
the rendering of any service purchased, sold, dealt in or rendered by the
Company or its subsidiaries as a part of the business of the Company or its
subsidiaries within the same geographic area in which the Company effects such
sales or dealings or renders such services at the Relevant Date; and
(b) “Competitive Activity” shall mean any business into which the Company or any
of its subsidiaries has taken substantial steps to engage, as of the Relevant
Date, which would be deemed to be in Competition with the business of the
Company or its subsidiaries if such steps had been completed prior to the
Relevant Date; and (c) the term “Relevant Date” shall mean the effective date of
termination of Employee’s employment with his or her Employer.

III. Notwithstanding anything contained in this Exhibit A, nothing herein shall
(i) prohibit any Eligible Employee from serving as an officer, employee or
independent consultant of any business unit or subsidiary which would not
otherwise be in Competition with the Company or

 

A-1



--------------------------------------------------------------------------------

its subsidiaries or a Competitive Activity, but which business unit is a part
of, or which subsidiary is controlled by, or under common control with, an
entity that would be in competition with the Company or its subsidiaries, so
long as the Eligible Employee does not engage in any activity which is in
Competition with any business of the Company or its subsidiaries or is otherwise
a Competitive Activity or (ii) be construed so as to preclude the Eligible
Employee from investing in any publicly or privately held company, provided the
Eligible Employee’s beneficial ownership of any class of such company’s
securities does not exceed 5% of the outstanding securities of such class.

IV. In the event the Company determines that an Eligible Employee has breached
the covenants contained in this Exhibit A, the Company may, in addition to
pursuing any other remedies it may have in law or in equity, cease making any
payments otherwise required by this Plan and/or obtain an injunction against the
Eligible Employee from any court having jurisdiction over the matter restraining
any further violation of this Exhibit A by the Eligible Employee. Further, if in
the opinion of any court of competent jurisdiction any of the restraints
identified herein is not reasonable in any respect, such court shall have the
right, power and authority to excise or modify such provision or provisions of
this covenant as to the court shall appear not reasonable and to enforce the
remainder of the covenant as so amended.

 

A-2